Citation Nr: 1019751	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  96-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a gynecological 
disability, with residuals of tubal reconstruction, to 
include ovarian cysts, abdominal cramps and adhesions, and a 
total hysterectomy.  

3.  Entitlement to an increased initial rating for hives 
(cold urticaria), currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD, and a gynecological disability, and granted 
service connection and awarded a 10 percent disability rating 
for hives, effective February 10, 1995.  The Veteran 
testified before the Board in October 2005.  The Board 
remanded these claims for additional development in October 
2004 and January 2006.  


FINDINGS OF FACT

1.  The Veteran's PTSD is at least as likely as not the 
result of her period of active service.  

2.  The Veteran's gynecological disability, with residuals of 
tubal reconstruction, to include ovarian cysts, abdominal 
cramps and adhesions, and a total hysterectomy, is unrelated 
to her period of service or to any incident therein.  

3.  Since February 10, 1995, the effective date of service 
connection, the Veteran's cold urticaria has been manifested 
by itchy and dry papular rashes and fatigue.  The disability 
is productive of no more than mild impairment, with attacks 
without laryngeal involvement occurring four times a month 
but lasting only four hours.  The recurrent episodes of hives 
occurred at least four times during the past 12-month period 
and responded to treatment with antihistamines.    


CONCLUSIONS OF LAW

1.  The Veteran's current PTSD was incurred in or aggravated 
by her active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The Veteran's current gynecological disability, with 
residuals of tubal reconstruction, to include ovarian cysts, 
abdominal cramps and adhesions, and a total hysterectomy, was 
not incurred in or aggravated by her active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2009).  

3.  The criteria for an initial rating in excess of 10 
percent for hives have not been met since February 10, 1995.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7118 (as in effect both prior to and as of Jan. 12, 
1998); 38 C.F.R. § 4.118, DC 7825 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  The Veteran's gynecological disabilities, 
however, are not disabilities subject to presumptive service 
connection.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without them.  38 C.F.R. 
§ 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).  

1.  Acquired Psychiatric Disorder, to Include PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009); 38 U.S.C.A. § 1154(b) 
(West 2002).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a Veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a Veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  To gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, 38 U.S.C. § 1154(b) 
requires that the veteran have actually participated in 
combat with the enemy.  VAOPGCPREC 12-99 (October 18, 1999); 
65 Fed. Reg. 6257 (2000).  

When the evidence does not establish that a Veteran is a 
combat Veteran, any assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2009); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) 
(2009).

Because the Veteran is alleging sexual abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under-eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; or breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence.  In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  
Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. 
App. 393 (1998).  This is the approach that was codified at 
38 C.F.R. § 3.304(f)(4) (2009).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(4) (2009).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The Veteran contends that her PTSD is due to in-service 
sexual assaults, harassment, physical abuse, racism, and an 
automobile accident.  

The record reflects that in July 2009, a VA physician 
evaluated the Veteran's psychiatric symptoms and found that 
they met the DSM-IV criteria for PTSD.  As a result of that 
examination, the Veteran was diagnosed with PTSD.  
Accordingly, the remaining question before the Board is 
whether the Veteran's PTSD diagnosis is based upon a verified 
stressor.   

The Veteran's service personnel records reveal that she 
served in the Army as a stock control specialist and a 
military policeman.  She received the Good Conduct Medal.  
The Veteran's award is consistent with service, but it is not 
indicative of combat.  The Board has reviewed the record, 
including the Veteran's service medical and personnel 
records, and there is no evidence of combat duty in those 
records.  As the Veteran does not have a confirmed history of 
engaging in combat with the enemy during service, her alleged 
stressors must be verified.  

The Board notes that in April 2006, the RO notified and 
requested from the Veteran the types of evidence described in 
M21-1 and 38 C.F.R. § 3.304(f)(4).  In reply, the Veteran has 
submitted statements regarding the stresses of service, but 
did not submit any other additional evidence.  The Board 
therefore has relied on the available evidence in determining 
if the alleged stressors can be corroborated.   

Service medical records are negative for any complaints of or 
treatment for any psychiatric disability.  The records show 
that the Veteran was involved in an automobile accident on 
August 30, 1981.  She received eight stitches in her forehead 
due to a laceration and lost consciousness for about 10 
minutes.  She vomited once.  A closed head injury was ruled 
out, and the Veteran was diagnosed with a contusion to her 
back and a forehead laceration with no artery or nerve 
involvement.  

The first post-service evidence of an acquired psychiatric 
disorder is a September  1985 VA medical report where the 
Veteran was found to have situational depression due to 
marital problems.  

Post-service VA and private medical records dated from 
January 1994 to January 2010 show that the Veteran received 
intermittent treatment for agoraphobia, anxiety disorder, 
panic disorder, major depressive disorder, and PTSD.   

The Veteran testified before a Decision Review Officer in 
September 1996 and at a video conference hearing with her 
father before the Board in October 2005.  Testimony revealed 
that during her period of service, the Veteran endured sexual 
harassment by being called "Dolly Parton" because of her 
large breasts, by being repeatedly asked by her drill 
sergeants to date them, and by having her underwear stolen by 
male soldiers to be hung in their barracks.  She stated that 
she also witnessed female soldiers having sex with the drill 
sergeants as well as female soldiers being raped.  The 
Veteran testified that after she met and married a black man, 
she was called a mud shark, had mud thrown on the door of her 
house, and was prohibited from living with her husband and 
from living off post.  She reported that she was called into 
her commander's office with her husband and told that she had 
committed a sin, which provoked her husband into attacking 
the commander.  She stated that she had headaches and 
depression in the military due to the constant harassment she 
received.  She testified that she had episodes of crying that 
lasted for hours at a time.  She reported that a 
Congressional investigation was held behind closed doors 
regarding the unfair treatment towards the Veteran and her 
husband and that although 25 soldiers admitted that she had 
been harassed and treated unfairly, she and her husband were 
shipped to a new assignment.  She stated that the racial 
harassment continued at her new assignment, and her husband 
began to beat her.  She also testified that in August 1980 
when she was assigned to escort a soldier to a plant because 
he had a load for shipment, he grabbed her breasts while they 
were driving and ejaculated in front of her in the truck.  
She stated that this soldier received a dishonorable 
discharge and served six months in prison for the incident.  
The Veteran asserted that she was also raped by a NCO after 
he had given her two beers.  The Veteran reported not seeking 
much treatment for her anxiety and depression for fear of 
being blamed for it.  She stated that she attempted suicide 
by overdosing on sleeping pills and was then involved in a 
car accident a few weeks afterwards.  She reported that she 
currently experienced nightmares, distrust of other people, 
depression, and loneliness.  The Veteran's father testified 
that the Veteran currently suffered from severe depression 
when she thought about all the things that happened to her 
during her period of service. 

On VA examination in June 1995, the Veteran reported being 
called insulting names in service and receiving 
discriminatory treatment because she had married a black man.  
She stated that her husband began beating her.  She asserted 
that she felt that the military hated her and that her family 
hated her due to her marital behavior, so she took an 
overdose of sleeping pills one day.  She complained that 
because she felt in the middle between her husband and the 
military, she suffered periods of uncontrollable crying, 
nervous feelings, and an inability to breathe during her 
period of service.  She reported going to the military 
infirmary many times for her symptoms but stated that she was 
never given any psychological treatment.  She complained that 
she was not treated fairly by the military when she divorced 
her husband in 1986 because he ended up getting everything.  
She asserted that her anxiety symptoms were already present 
in service, but nobody had paid any attention to her back 
then.  Examination revealed that the Veteran was 
well-oriented, relaxed, friendly, and at ease.  She had 
coherent and relevant conversation and appeared to be sad at 
times with tears in her eyes when describing the incidents in 
service.  She was depressed, and her affect was appropriate 
to her mood.  Thought content revealed anger and depression 
problems regarding her time in service.  There was no 
psychotic deviation found.  She had good memory and 
superficial insight and her judgment seemed to be okay.  The 
examiner diagnosed the Veteran with generalized anxiety 
disorder with panic attacks.   

At an April 2002 VA examination, the Veteran reported that 
she suffered from panic attacks, depression, anxiety, and 
PTSD.  The examiner found deficiencies of concentration, 
episodes of deterioration or decompensation in a work place, 
and failure to complete tasks.  The Veteran was diagnosed 
with major depressive disorder, chronic panic disorder, and 
PTSD.  

An April 2003 Social Security Administration decision granted 
disability benefits to the Veteran due to her severe 
impairments of fibromyalgia, degenerative disc disease of the 
lumbar spine, irritable bowel syndrome, bilateral carpal 
tunnel syndrome, migraine headaches, bilateral refractory 
lateral epicondylitis, anxiety disorder with panic attacks, 
and depression.  

On VA examination in July 2009, the Veteran reported being 
sexually assaulted by soldiers in 1979 to 1980 and in 1981 
and being involved in a motor vehicle accident during 
service.  She stated that she was currently married to her 
fifth husband and had three children, one of which was 
deceased.  She asserted that she got along okay with her 
current husband but was a loner in general.  She reported a 
history of suicide attempts.  She described her leisure 
activities as swimming, going to the beach, and riding a 
bike.  Examination revealed a cooperative attitude, anxious 
and dysphoric mood, and constricted affect.  The Veteran's 
attention and memory were intact, and she was oriented in 
three spheres.  She had unremarkable thought process and 
content and good impulse control.  She understood the outcome 
of behavior and the fact that she had a problem.  There was 
no evidence of delusions, hallucinations, suicidal or 
homicidal behavior, or episodes of violence.  The Veteran had 
sleep impairment, panic attacks, and inappropriate behavior 
where she bit and tore off her fingernails and toenails until 
they bled.  The Veteran had constricted affect, diminished 
interest in activities, feelings of detachment from others, 
sleep disturbance leading to daytime fatigue, irritability, 
hypervigilance, and exaggerated startle response.  She 
persistently re-experienced her traumatic events in service 
and persistently avoided stimuli associated with the trauma.  
The examiner diagnosed the Veteran with chronic PTSD based on 
the stressors of pre-military physical and sexual assault, 
military automobile accident and sexual assault (if 
verified), and a post-military automobile accident.  The 
examiner noted that the Veteran's panic disorder and 
depression were part of the PTSD-associated symptom complex.  
The examiner also stated that the Veteran's early childhood 
physical and sexual trauma predisposed her to the later 
development of PTSD subsequent to trauma exposure.  The 
examiner opined that it was at least as likely as not that 
the Veteran's PTSD was caused by or a result of her military 
sexual assault and motor vehicle accident.  The rationale was 
that the Veteran's symptoms, psychosocial impairment, and 
occupational impairment were consistent with PTSD and fit a 
typical pattern of PTSD.  The examiner also noted that the 
trauma to which the Veteran was exposed was known to cause 
PTSD.   

At a September 2009 VA examination, the examiner was asked to 
opine as to the etiology of the Veteran's PTSD because the 
Veteran's stressor of a motor vehicle accident in service had 
been verified since the last examination but there were 
questions about the veracity of her alleged stressors.  The 
Veteran reported that in the motor vehicle accident, she lost 
consciousness for an unknown period of time, was traumatized 
by the sudden violent nature of the crash and her and others' 
injuries, and was hospitalized to assure that her serious 
head injury did not result in a condition which would require 
a life-saving neurosurgical procedure.  The examiner 
explained that the Veteran had developed initial PTSD 
symptoms following her 1979 sexual assault, including 
nightmares, traumatic memories, hypervigilance, hyperarousal, 
social anxiety, and problems with trust.  The examiner stated 
that the Veteran's symptoms became more accentuated following 
her second unwanted sexual contact in 1981, and that the 
content of her nightmares and intrusive memories changed 
after her car accident to include vivid accidents in which 
she and others were harmed.  The Veteran also developed 
unprecedented fears of riding in cars and planes and going 
over bridges and through tunnels.  She complained that her 
accident nightmares and distressing memories became 
aggravated by being in traffic either as a passenger or 
driver, by news accounts and other references to 
transportation accidents, and by action movies portraying 
fast driving and crashes.  The Veteran reported weekly 
recurrent dreams of being harmed by various means and of her 
attempts to save others from harm and stated that these 
dreams caused her to wake up and prevent her from readily 
returning to sleep.  She complained of being very anxious, 
feeling unsafe in her house, constantly checking that her car 
doors were unlocked and that she had an escape tool to break 
the windows and sever the seatbelt, and being hypervigilant 
when she was alone.  Examination of the Veteran revealed no 
changes from the July 2009 VA examination.  The examiner 
opined that it could be reasonably clinically concluded that 
it was at least as likely as not that the Veteran's confirmed 
PTSD was directly due to both the two alleged sexual assaults 
in service and to the confirmed motor vehicle accident while 
on active duty.  The examiner noted that the Veteran had 
provided consistent and credible clinical information leading 
to the independent psychiatric conclusion because her reports 
and witnessed symptoms were consistent with those of other 
individuals who were commonly evaluated and treated with 
PTSD.  The examiner also noted that while the Veteran had 
been diagnosed with a number of different psychiatric 
disorders, like depressive disorder, anxiety neurosis, and 
panic disorder, he concurred with the July 2009 examiner that 
the Veteran's sole diagnosis was that of PTSD.   

The Veteran submitted several lay statements from her family 
and former spouse in support of her claim.  Those statements 
report that the Veteran experienced rape, mental abuse, and 
physical abuse during active duty and that she had suffered 
from bad nerves since the military.  The Veteran's family 
members state that the military had informed them in 1981 
that she had taken an overdose of sleeping pills and that 
several weeks later, she had called them to tell them that 
she had been in a car accident.  They assert that she 
currently suffered from panic attacks and depression.   

The Board finds that the evidence in the Veteran's service 
medical records documents her August 30, 1981, automobile 
accident and subsequent medical treatment.  Therefore, the 
Veteran's cited stressor of an automobile accident during her 
period of active service is corroborated.  Although there are 
inconsistencies concerning the details of the automobile 
accident such as the length of time that the Veteran had lost 
consciousness or whether the Veteran had sustained injuries 
to her ribs and knees, the Board acknowledges the 
circumstances at the time of the accident, such as head 
injury, and resolves all doubt in favor of the Veteran in 
finding that her stressor is verified.   

With regard to the Veteran's claim for service connection for 
the PTSD with which she has been diagnosed, the Board finds 
that service connection is warranted.  An evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the July 2009 and September 
2009 VA medical opinions relating the Veteran's chronic PTSD 
to her military experiences is probative based on the 
examiners' thorough and detailed examinations of the Veteran 
as well as the adequate rationale for the opinions.  In 
addition, there are no contrary competent medical opinions of 
record.  Accordingly, the Board finds that service connection 
for the Veteran's PTSD is warranted.   

Because the Veteran's PTSD diagnosis was based on a 
corroborated stressor, the Board finds that service 
connection for PTSD is warranted.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Gynecological Disability 

Service medical records show that the Veteran received 
treatment throughout active duty for various gynecological 
conditions, including nonspecific vaginitis, irregular and 
absent menstrual periods, abdominal cramping, and anovulatory 
cycles/bleeding.  The Veteran reported in various treatment 
records that she had undergone a tubal ligation prior to 
service in 1977, but there were no records available 
regarding the tubal ligation.  She underwent a tubal 
reanastomosis in October 1980.     

Post-service VA medical records dated from November 1982 to 
January 2010 show that the Veteran received intermittent 
treatment for gynecological disabilities.  She suffered from 
anovulatory bleeding, secondary infertility, hormonal 
imbalance, irregular menstrual periods, uterine fibroids, 
dysmenorrhea, dysfunctional uterine bleeding, PAP smear with 
atypical squamous cell of undetermined significance, acute 
and chronic cervicitis, bilateral unilocular ovarian cysts, 
multiple nabothian cysts in the cervix, slightly enlarged 
uterine fundus, menorrhagia, metorrhagia, abdominal pain, 
vulvitis, atrophic vaginitis, and urinary tract infections.  
The Veteran underwent an exploratory laparotomy, total 
abdominal hysterectomy, bilateral salpingo-oophorectomy, and 
Marshall Marchetti Kranz procedure in August 2002.  

On VA examination in June 1993, the Veteran reported having a 
tubal ligation in 1978 and a tubal reanastomosis in 1980.  
She complained of problems with scar tissue and painful 
adhesion.  She stated that she had experienced abdominal pain 
since 1980 and reported suffering from irregular, heavy 
menses with clotting.  Examination revealed an enlarged 
uterus and a laparotomy scar at umbilicus.  The diagnoses 
were mildly enlarged uterus and metorrhagia.  

The Veteran testified before a Decision Review Officer in 
September 1996 and then testified before the Board with her 
father at a video conference hearing in October 2005.  
Testimony revealed that the Veteran had several vaginal 
infections during service that she was told were due to long 
hours of field exercises in the heat and dirt for basic 
training.  She testified that she also began having irregular 
menstrual problems due to the physical training she went 
through.  She reported that she decided to have a tubal 
reanastomosis in service and that after the procedure, she 
incurred a lot of scar tissue and adhesions that did not heal 
and caused her pain and discomfort that had persisted through 
the years.  She stated that a doctor had informed her that 
her uterus had become enlarged after the surgery.  She also 
testified that she had cysts on her uterus after the surgery.  
She asserted that despite undergoing the renastomosis, she 
never got pregnant again.  The Veteran testified that she 
suffered from severe cramps and bleeding in service that 
sometimes prevented her from going out and marching.  She 
reported that she underwent a total hysterectomy in 2002 for 
her bleeding, scar tissue, and cysts.  She stated that the 
hysterectomy had cleared up some of her previous 
gynecological problems such as cramping and cysts.  

On VA examination in September 2006, the Veteran reported 
having a tubal ligation in 1977, two laparoscopies in 1979 
for her female problems, and tubal reconstruction in 1980.  
She stated that she could not remember when her uterine 
fibroids were diagnosed but that her abdominal adhesions and 
cramping started in service while her ovarian cysts were 
diagnosed after service.  She asserted that she began having 
abnormal PAP smears in 1995 with chronic cervicitis.  The 
Veteran complained of surgical abdominal scars from the 
hysterectomy and tubal reconstruction.  She reported that her 
past problems of menstruation with severe cramping and heavy 
bleeding and adhesions with abdominal pain and cramping that 
had started in the service had resolved with the 
hysterectomy.  Since the 2002 hysterectomy, she was not 
menstruating.  Examination revealed vulva without skin 
lesions, absent uterus from hysterectomy, and absent cervix.  
There was no inflammation of Bartholin's glands or yellow or 
green vaginal discharge.  The adenexa was not palpable.  The 
surgical scars from the hysterectomy and the tubal 
reconstruction were light, flat, and nontender.  The scars 
had no ulcers or adhesions and did not cause any functional 
loss.  

The examiner found that the Veteran had a residual nontender 
umbilical scar from the in-service tubal reanastomosis.  
Regarding the Veteran's residual nontender abdominal scar 
from her total hysterectomy, the examiner opined that the 
scar was not due to military service because the Veteran's 
enlarged boggy uterus with fibroids had to be removed in 
August 2002 because of her heavy and prolonged periods and 
abnormal PAP in February 2002.  The examiner explained that 
the Veteran did not have an enlarged uterus or abnormal PAP 
in service and that she only began having an abnormal PAP in 
1995.  

The examiner opined that the Veteran's past uterine fibroids 
that had been removed with abdominal hysterectomy were not 
due to service because she did not have any examinations 
showing a fibroid uterus in service.  The first documentation 
of the Veteran's enlarged uterus was in 1993, which was more 
than 10 years after discharge from service.  

With respect to the past ovarian cysts that had been removed 
with total abdominal hysterectomy, the examiner was unable to 
offer a nexus opinion because any opinion would be 
speculation.  The examiner was unable to make a direct 
connection between the cysts and service because the Veteran 
did not have any tests documenting ovarian cysts until March 
1996.  

Regarding the Veteran's past adhesions with abdominal pain 
and cramping that had been resolved with total abdominal 
hysterectomy, the examiner could not offer any nexus opinion 
because any opinion would be speculation.  The examiner was 
unable to make a direct connection between the adhesions with 
abdominal pain and cramping and service because the Veteran 
had undergone a tubal ligation prior to service which might 
have caused the adhesions.  Additionally, the Veteran had 
reported abdominal problems prior to her in-service tubal 
reconstruction.  

At an October 2009 VA examination, the Veteran complained of 
a residual feeling of bladder dropping and urinary 
incontinence when sneezing, leaning over, exercising, and 
having intercourse.  She reported using an incontinence pad 
if she was sick or going some place far.  She stated that she 
had incontinence at least once a day.  She also reported 
vaginal dryness and residual pain with intercourse.  
Examination revealed vulva without skin lesions, but there 
was atrophic skin.  A slight cystocele was noted.  

Regarding the total abdominal hysterectomy with residuals and 
the slight cystocele with intermittent urinary incontinence, 
the examiner found that those conditions were not related to 
the in-service tubal reconstruction.  The examiner was unable 
to make any direct connections.  

With respect to the Veteran's past uterine fibroids, past 
ovarian cysts, and past abdominal cramping that were all 
resolved with the hysterectomy, the examiner found that those 
conditions were not related to the Veteran's in-service tubal 
reanastomosis.  The examiner was unable to make any direct 
connections.  

As for the Veteran's abdominal adhesions, the examiner could 
not offer any nexus opinion because such knowledge was not 
available in the medical literature and any opinion would be 
speculation.  The examiner was unable to directly connect the 
abdominal adhesions to the in-service tubal reconstruction.  
The examiner explained that because the Veteran had also 
undergone a tubal ligation prior to service and a 
hysterectomy with removal of the ovaries after service, any 
of those surgeries could have caused her adhesions.  The 
examiner was additionally unable to tell without speculation 
if the Veteran's adhesions were aggravated by the in-service 
tubal reconstruction.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Regarding the Veteran's residual nontender abdominal scar 
from her total hysterectomy, the Board concludes that the 
September 2006 VA medical opinion finding no relation between 
the abdominal scar and service is probative and persuasive 
based on the examiner's thorough and detailed examination of 
the Veteran as well as the adequate rationale for the 
opinion.  The examiner found that the hysterectomy had to be 
undertaken due to the Veteran's enlarged uterus with fibroids 
and abnormal PAP, which were conditions that occurred after 
service.  In addition, there are no contrary competent 
medical opinions of record.

With respect to the Veteran's total abdominal hysterectomy 
with residuals and the slight cystocele with intermittent 
urinary incontinence, the Board concludes that the October 
2009 VA medical opinions finding no relation between the 
hysterectomy and cystocele and service are probative and 
persuasive.  While no rationale has been offered for the 
opinions, the examiner did conduct a thorough and detailed 
examination of the Veteran, and there are no contrary 
competent medical opinions of record.  

As for the Veteran's past uterine fibroids that had been 
removed with abdominal hysterectomy, the Board concludes that 
the September 2006 and October 2009 VA medical opinions 
finding no relation between the uterine fibroids and service 
are probative and persuasive based on the examiners' thorough 
and detailed examinations of the Veteran as well as the 
adequate rationales for the opinions.  The examiners found 
that the Veteran did not have a fibroid uterus in service and 
that the first documentation of her enlarged uterus was in 
1993, which was more than 10 years after discharge from 
service.  In addition, there are no contrary competent 
medical opinions of record.

Regarding the Veteran's past ovarian cysts and past adhesions 
with abdominal pain and cramping that had been resolved with 
total hysterectomy, the Board concludes that the September 
2006 and October 2009 VA medical opinions are probative and 
persuasive.  Although the examiners were unable to offer any 
nexus opinions about the ovarian cysts and adhesions because 
any nexus opinions would be speculative, an examiner's 
conclusion that a diagnosis or etiology opinion is not 
possible without resort to speculation is considered to be a 
medical conclusion just as much as a firm diagnosis or a 
conclusive opinion.  The Board may rely on such a conclusion 
if the examiner explains the basis for such an opinion, bases 
the opinion on sufficient facts or data, and clearly 
identifies precisely what facts cannot be determined.  
Additionally, the examiner may have an obligation to conduct 
research in the medical literature depending on the evidence 
in the record at the time of the examination.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  In the present cases, the 
examiners explained that a nexus opinion for the ovarian 
cysts would be speculative because the Veteran did not have 
any tests documenting ovarian cysts until March 1996.  They 
also explained that because the Veteran had undergone a tubal 
ligation prior to service as well as a hysterectomy after 
service, any of those surgeries could have caused the 
Veteran's adhesions, and therefore, they were unable to tell 
without speculation whether the adhesions were directly 
related to or aggravated by the in-service tubal 
reconstruction.  Furthermore, the VA examiners noted that 
such knowledge regarding the relation of the adhesions to 
service was not available in the medical literature.  
Therefore, the opinions indicate that the phrase without 
resort to speculation reflects the limitations of knowledge 
in the medical community at large and not those of the 
particular examiner.  The Board thus finds that the Veteran's 
past ovarian cysts and abdominal adhesions with pain and 
cramping are not related to her period of service.  The Board 
also finds that the adhesions could be due to any of three 
surgeries, only one of which occurred during the Veteran's 
service.  Therefore, the Board finds that it is not at least 
as likely as not that the adhesions were the result of the 
inservice surgery. 

With respect to the Veteran's residual nontender umbilical 
scar from the in-service tubal reanastomosis, the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2009).  In this case, the Veteran's in-service tubal 
reconstruction had the effect of ameliorating her pre-service 
tubal ligation, and the residual umbilical scar is considered 
to be a usual effect of the surgical treatment.  The 
competent evidence of record does not show that the Veteran's 
residual gynecological conditions from the in-service tubal 
reanastomosis were aggravated by service.  Therefore, service 
connection for a residual nontender umbilical scar from in-
service tubal reanastomosis is not warranted. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current gynecological disability because the evidence does 
not show that this disability is due to the Veteran's service 
in any way.    

The Veteran and her father contend that her current 
gynecological disability is related to her active service.  
However, as laypersons, they are not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran and her father are competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and 
her father can testify to that which they are competent to 
observe, such as abdominal pain or abnormal bleeding, but 
they are not competent to provide a medical diagnosis for any 
gynecological disability or to relate any gynecological 
disability medically to her service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
gynecological disability developed in service.  Therefore, 
the Board concludes that the gynecological disability was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    



Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran has been diagnosed with cold urticaria, or cold 
hives.  The Board notes that where the Veteran's diagnosed 
condition does not match any of the diagnostic codes 
contained in the rating schedule, it is permissible to rate 
the condition under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2009).  One diagnostic code may 
be more appropriate than another based upon factors such as 
an individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  The RO rated the Veteran's cold 
urticaria by analogy using the criteria found in Diagnostic 
Code 7118, which contemplates disability due to angioneurotic 
edema.  38 C.F.R. § 4.104, Diagnostic Code 7118.  Because of 
the the nature of the Veteran's disability, the Board finds 
that the rating criteria applied by the RO are appropriate.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 
4.20, 4.21 (2009).  The Board notes that a new diagnostic 
code contemplating urticaria, Diagnostic Code 7825, was 
created when the criteria used to evaluate disabilities 
involving the skin were amended in August 2002.  See 67 Fed. 
Reg. 49,590-49,599 (Jul. 31, 2002).  The Board finds that the 
Veteran's disability can also be rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7825 (2009).  The Board can identify 
no more appropriate diagnostic codes and the Veteran has not 
identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under these diagnostic codes.  

When a law or regulation changes during the pendency of a 
Veteran's appeal, the version most favorable to the Veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  By regulatory 
amendment effective January 12, 1998, substantive changes 
were made to the schedular criteria for evaluating the 
cardiovascular system, including the criteria for evaluating 
angioneurotic edema.  62 Fed. Reg. 65207-65224 (1997).  The 
criteria used to evaluate disabilities involving the skin 
were also amended in August 2002.  67 Fed. Reg. 49,590-49,599 
(Jul. 31, 2002).  The Board will proceed with consideration 
of this appeal, applying the version of the criteria which is 
more favorable to the Veteran, subject to the effective date 
limitations, such that previous criteria can be used during 
the entire rating period while amended criteria can only be 
used from their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. 
App. 384 (1993).   

The Board notes that the criteria for rating skin 
disabilities were revised again, effective October 23, 2008.  
Those amendments only apply to applications for benefits 
received on or after October 23, 2008, or where the Veteran 
specifically requests review under those regulations.  73 
Fed. Reg. 54, 708 (Sept. 23, 2008).  While the Veteran can 
request a review under the new criteria, the Veteran has not 
requested such a review.  Therefore, the amended skin 
regulations effective October 23, 2008, are not for 
application in this appeal.
 
According to rating criteria in effect prior to January 12, 
1998, for angioneurotic edema, mild infrequent attacks of 
moderate extent and duration warrant a 10 percent rating.  
Frequent attacks of moderate extent and duration warrant a 20 
percent rating.  A severe condition with frequent attacks of 
prolonged duration and with severe manifestations warrants a 
40 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7118 
(1997).  

Under the new rating criteria for angioneurotic edema, a 10 
percent rating is warranted if there are attacks without 
laryngeal involvement lasting one to seven days and occurring 
two to four times a year.  A 20 percent rating is warranted 
if there are attacks without laryngeal involvement lasting 
one to seven days and occurring five to eight times a year, 
or; attacks with laryngeal involvement of any duration 
occurring once or twice a year.  A 40 percent rating is 
warranted where there are attacks without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times a year, or; attacks with laryngeal 
involvement of any duration occurring more than twice a year.  
38 C.F.R. § 4.104, Diagnostic Code 7118 (2009).  

Under Diagnostic Code 7825, a 10 percent rating is warranted 
where there is evidence of recurrent episodes occurring at 
least four times during the past 12-month period, and; 
responding to treatment with antihistamines or 
sympathomimetics.  A 30 percent rating is warranted where 
there is evidence of recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, and; requiring intermittent systemic 
immunosuppressive therapy for control.  A maximum 60 percent 
rating is warranted where there is evidence of recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825 (2009).  

Post-service VA and private medical records dated from June 
1982 to February 2010 show that the Veteran received 
intermittent treatment for her hives.  She suffered from such 
symptoms as itchy and dry papular rashes and fatigue 
associated with her hives.  She treated her hives daily with 
antihistamines such as Benadryl, Periactin, Loratidine, and 
Hydroxyzine.  

On VA examination in May 1995, the Veteran complained of 
breaking out in large welts when she was exposed to cold 
weather.  The examiner diagnosed her with hives.

At a September 2006 VA examination, the Veteran complained of 
her hives occurring about once or twice a week and lasting 
about 1.5 to 2 hours.  She reported that they occurred on the 
face, arms, hands, stomach, knees, and ankles.  She stated 
that they were red raised blotches that itched.  She also 
reported that she hyperventilated in cold weather and turned 
color.  The examiner noted that the Veteran took Benadryl 
orally about twice a week to treat her disability.  The 
Veteran complained that she had to live in a warm climate, 
avoid low air conditioning, avoid cold water in pools, avoid 
traveling to cold areas for long periods of time, and take a 
sweater or jacket to movies and restaurants.  Examination 
revealed no scars related to the Veteran's skin disease.  The 
Veteran had no hives on examination with 0 percent of exposed 
areas affected and 0 percent of the entire body affected.  
There was no disfigurement from the skin disability.       

On VA examination in October 2009, the Veteran reported that 
her hives occurred about four times a month and lasted about 
four hours.  She stated that they occurred on her face, arms, 
hands, stomach, knees, and ankles.  She described the hives 
as being red raised blotches that itched.  She reported last 
having hives two weeks previously and complained of getting 
hives in the previous two years when she became too hot.  The 
Veteran complained of having to avoid low air conditioning, 
cold water in pools, traveling to cold areas for long periods 
of time, and having to take a sweater or jacket to movies and 
restaurants.  The examiner noted that the Veteran had been 
treated daily with the oral antihistamines Loratidine and 
Hydroxyzine.  Examination revealed no scars related to the 
Veteran's skin disease.  The Veteran had no hives on 
examination with 0 percent of exposed areas affected and 0 
percent of the entire body affected.  There was no 
disfigurement from the skin disability.    

The Board finds that a rating in excess of 10 percent for 
cold urticaria is not warranted under Diagnostic Code 7118.  
Under the criteria in effect prior to January 12, 1998, a 20 
percent rating was only warranted for frequent attacks of 
moderate extent and duration.  However, the Board finds that 
the Veteran's cold urticaria is productive of no more than 
mild, infrequent attacks of mild extent and duration.  The 
medical evidence of record indicates that the Veteran's cold 
urticaria occurred intermittently at about four times a 
month, and each episode lasted only four hours.  The 
Veteran's disability also fails to meet the criteria under 
Diagnostic Code 7118 in effect after January 12, 1998.  There 
is no evidence of attacks without laryngeal involvement 
lasting one to seven days and occurring five to eight times a 
year.  Although the Veteran experiences attacks without 
laryngeal involvement about four times a month, each episode 
only lasts four hours.  Furthermore, the Veteran does not 
suffer from attacks of cold urticaria with laryngeal 
involvement.  Therefore, the Board finds that an increased 
initial rating for hives is not warranted under Diagnostic 
Code 7118.  

Similarly, an increased initial rating for the Veteran's 
hives is not warranted under the rating criteria for 
urticaria in Diagnostic Code 7825.  Under that diagnostic 
code, a 30 percent rating is warranted for recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period and the requirement of intermittent 
systemic immunosuppressive therapy for control.  On the 
Veteran's VA examinations in September 2006 and October 2009, 
the Veteran was found to require the use of systemic 
antihistamines.  She had attacks of hives about 4 times a 
month that lasted four hours at the most.  The hives were red 
raised blotches that itched and could occur on her face, 
arms, hands, stomach, knees, and ankles.  There was no 
evidence of disfigurement or scars relating to her hives.  
Other than having to avoid or take preventive measures 
against cold temperatures and water, the Veteran's urticaria 
did not affect her daily activities.  Although the Veteran 
had attacks of hives four times a month, the evidence does 
not show that the attacks were debilitating in any way.  
Furthermore, the Veteran's cold urticaria was controlled by 
oral antihistamines and did not require the use of 
immunosuppressive therapy.  Therefore, the Board finds that 
an increased initial rating for hives is not warranted under 
Diagnostic Code 7825.    

In sum, the weight of the credible evidence demonstrates that 
the Veteran's cold urticaria does not warrant an initial 
rating in excess of 10 percent under Diagnostic Codes 7118 
and 7825 for all periods under consideration since service 
connection was established.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds no evidence that the Veteran's 
service-connected cold urticaria disability presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular rating.  38 
C.F.R. § 3.321(b)(1) (2009).  The objective medical evidence 
of record shows that manifestations of the Veteran's 
service-connected hives do not result in a marked functional 
impairment to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2009).  The Board finds that the evidence does not 
show frequent hospitalization due to the cold urticaria or 
that the disability causes marked interference with 
employment beyond that envisions by the schedular rating 
already assigned.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001 and April 2006; 
rating decisions in August 1995 and December 2002; a 
statement of the case in March 1996; and supplemental 
statements of the case in November 1996, February 1997, 
December 2002, March 2003, January 2004, and July 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for PTSD is granted.  

Service connection for a gynecological disability is denied.  

An initial rating in excess of 10 percent for hives is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


